Case: 1:19-cv-00623-DRC-KLL Doc #: 27 Filed: 05/21/20 Page: 1 of 2 PAGEID #: 127




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION

RAVON L. JETER, SR.,

             Plaintiff,
                                           Case No. 1:19-cv-623
      v.                                   JUDGE DOUGLAS R. COLE
                                           Magistrate Judge Karen Litkovitz
BRYAN LAWLESS,

             Defendant.
                                      ORDER

      On April 20, 2020, Magistrate Judge Litkovitz issued a Report and

Recommendation (the “R&R”) (Doc. 22) recommending the Court deny Defendant

Bryan Lawless’ Motion to Dismiss (Doc. 11). The R&R advised the parties that

failing to object within 14 days would constitute a forfeiture of the right to review.

(R&R at #117 (first citing Thomas v. Arn, 474 U.S. 140 (1985); then United States v.

Walters, 638 F.2d 947 (6th Cir. 1981))).

      Now, the time period for objection has run (indeed, more than run), and no

party has objected. 28 U.S.C. § 636(b)(1)(C). “There is no indication that Congress,

in enacting § 636(b)(1)(C), intended to require a district judge to review a

magistrate’s report to which no objections are filed.” Thomas, 474 U.S. at 152; see

also Berskhire v. Beauvais, 928 F.3d 520, 530–31 (6th Cir. 2019) (noting “fail[ure] to

file an objection to the magistrate judge’s R&R … is forfeiture, not waiver”). Thus,

the Court ADOPTS and AFFIRMS Magistrate Judge Litkovitz’s R&R (Doc. 22),

thereby DENYING Lawless’ Motion (Doc. 11).
Case: 1:19-cv-00623-DRC-KLL Doc #: 27 Filed: 05/21/20 Page: 2 of 2 PAGEID #: 128




     SO ORDERED.


May 21, 2020
DATE                                       DOUGLAS R. COLE
                                           UNITED STATES DISTRICT JUDGE




                                       2
